Third District Court of Appeal
                               State of Florida

                            Opinion filed July 16, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D13-1532
                         Lower Tribunal No. 11-20356
                             ________________


                          Benjamin Schumacher,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Jose L.
Fernandez, Judge.

     Carlos J. Martinez, Public Defender, and Manuel Alvarez, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Mary-Grace L. Mendoza, Assistant
Attorney General, for appellee.


Before WELLS, ROTHENBERG, and SCALES, JJ.

      ROTHENBERG, J.
      Benjamin Schumacher (“the defendant”) pled guilty to grand theft and

dealing in stolen property in exchange for a sentence of probation and the payment

of restitution to the victim. Following a restitution hearing, the trial court ordered

restitution for six of the items stolen for a total restitution amount of $28,400.

Based on our review of the evidence and the State’s partial confession of error

regarding the restitution ordered for two of the items—a sleigh bed ($1,200) and a

Spode china set ($1,200)—we affirm the restitution ordered for the silver tray, two

table tops, and Edwardian bedroom set and reverse the restitution ordered for the

sleigh bed and Spode china set, as there was insufficient evidence to support the

amounts ordered on those two items. See Thompson v. State, 68 So. 3d 425, 426

(Fla. 4th DCA 2011) (providing that “[f]air market value is calculated by reference

to four factors: (1) the original market cost; (2) the manner in which the items

were used; (3) the general condition and quality of the items; and (4) the

percentage of depreciation.”).

      Affirmed in part; reversed in part.




                                            2